Citation Nr: 0313098	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for throat cancer, to 
include as secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from May 1954 to November 
1957, and from February 1958 to March 1975.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions dated 
in November 1998 and June 1999 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the benefit sought.  Following receipt 
of the veteran's timely appeal, the Board determined that 
additional development was necessary, and in January 2001, 
remanded the case back to the RO in order that such 
evidentiary development could be undertaken.  The case is 
once again before the Board.  


REMAND

The veteran contends that he served in the Republic of 
Vietnam during the Vietnam War era for a brief period in 
December 1972, and that as a result of such service, he has 
incurred throat cancer.  Accordingly, the veteran asserts 
that service connection for throat cancer should be 
established.  

According to the veteran, in December 1972, while stationed 
in Thailand with the U.S. Air Force, he was sent to Bien Hoa 
Air Base in the Republic of Vietnam to service an aircraft 
from his squadron which had made an emergency landing.  A lay 
affidavit dated in August 1999 was received from retired Air 
Force Senior Master Sergeant A. C., who stated that he had 
served as the veteran's supervisor while stationed in 
Thailand.  According to A. C., one of the aircraft assigned 
to the veteran's squadron was forced to make an emergency 
landing at Bien Hoa air base in Vietnam due to fuel problems.  
He stated that the veteran remained with the downed aircraft 
at Bien Hoa until the repairs were completed.  The veteran's 
service personnel and service medical records do not 
establish that he served in the Republic of Vietnam during 
the Vietnam War era.  The service personnel records reflect 
that the veteran served as an aircraft maintenance 
supervisor, and that he was assigned to the 354th 
Organizational Maintenance Squadron in December 1972, which 
was stationed at Korat Royal Thai Air Force Base in Thailand.  
Those records do not indicate that the veteran was assigned 
to temporary duty in Vietnam at that time.  

In any event, the Board finds that the veteran's assertions, 
when considered in conjunction with the signed and notarized 
lay affidavit received from Senior Master Sergeant A. C., are 
plausible.  Accordingly, for purposes of this case only, the 
Board accepts as true the veteran's assertions that he served 
for a brief period at Bien Hoa airbase in Vietnam in December 
1972, in order to service a downed aircraft from his 
squadron.  It is therefore not necessary to continue to 
pursue verification of the veteran's claimed service in the 
Republic of Vietnam during the time period at issue.  

The Board observes that in the Brief on Appeal, dated in May 
2003, submitted by the veteran's service representative, it 
was pointed out that the RO adjudicated the veteran's claim 
and issued a supplemental statement of the case (SSOC) dated 
in February 2003 which was purportedly based on evidence 
which was not received until March 2003.  The Board notes 
that the evidence in question, consisting of additional 
service personnel records, some of which were not of record 
at the time the last SSOC was issued, bears on the question 
as to whether or not the veteran actually served in the 
Republic of Vietnam on a temporary basis while permanently 
stationed in Thailand.  Given that the Board concedes the 
veteran's assertion that he served at Bien Hoa airbase in 
Vietnam for a brief period in or about December 1972, such 
question is moot.  Accordingly, the Board may now turn to the 
issue of whether the veteran currently has throat cancer 
which was incurred as a result of the veteran's active 
service, to include exposure to herbicide agents therein.  

As noted, the veteran maintains that he has incurred throat 
cancer as a result of exposure to herbicide agents while 
serving on active duty in the Republic of Vietnam.  Diseases 
presumptively associated with exposure to herbicide agents, 
to include Agent Orange, are listed at 38 C.F.R. § 3.309(e) 
(2002).  Included among those diseases are cancer of the 
pharynx and esophageal cancer.  The veteran has submitted 
private clinical treatment records disclosing that he 
incurred soft palate squamous cell carcinoma.  Such cancer is 
not included among those diseases which are presumptively 
associated with herbicide exposure as set forth at 
§ 3.309(e).  

Pursuant to the Board's earlier Remand of January 2001, the 
medical evidence contained within the veteran's claims file 
was reviewed by a VA physician to determine if the cancer for 
which he was treated was incurred as a result of his active 
service.  The examiner reviewed the medical evidence, and 
offered that soft palate squamous cell carcinoma was not 
among the diseases listed at 38 C.F.R. § 3.309(e), and that 
there was no evidence to suggest that such cancer was 
incurred as a result of the veteran's active service.  Other 
than the two pages of private clinical treatment records 
dated in June and July 1998, submitted by the veteran, no 
other post-service clinical treatment records have been 
obtained.  Further, the veteran has not been afforded an 
actual clinical examination in connection with the current 
appeal.  

The Board observes that in the Brief on Appeal of May 2003, 
the veteran's service representative appears to assert that 
the veteran had not been properly advised of the evidence 
necessary to substantiate his claim, and that all appropriate 
evidentiary development had not been undertaken.  The Board 
finds that in light of the VA's enhanced notice and duty to 
assist obligations as set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, and 5107), the RO should attempt to obtain and 
associate with the claims file all available clinical 
treatment records which are pertinent to the veteran's cancer 
treatment.  The veteran should be advised that such records 
are necessary in order to properly adjudicate his claim, and 
that his failure to cooperate with the RO's efforts to assist 
him in developing evidence may result in a denial of his 
claim.  Further, the veteran should be scheduled to undergo a 
VA rating examination in order to determine if:  1) he 
actually has a form of cancer or other disease which is 
presumptively associated with herbicide exposure, and also to 
obtain a medical opinion based on actual clinical 
examination; and 2) whether it is at least as likely as not 
that any diagnosed cancer was otherwise incurred as a result 
of the veteran's active service.  Upon completion of the 
foregoing, and after ensuring that all notice and duty to 
assist requirements as set forth in the VCAA have been met, 
the RO should readjudicate the veteran's claim for service 
connection on the basis of all available evidence.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his claimed throat cancer 
dating from March 1975 to the present.  
The veteran should be fully advised of 
any adverse consequences resulting from 
failure to respond to the RO's request 
for information.  After securing any 
necessary authorization, any identified 
treatment records should be obtained and 
associated with the claims file.  If no 
additional records have been identified, 
are unavailable, or if the veteran 
otherwise fails to respond to the 
request, the RO should so indicate.  

2.  The RO should schedule the veteran to 
undergo a VA rating examination in order 
to determine the nature and etiology of 
any diagnosed cancer.  The veteran's 
claims file must be made available to the 
examiner for review in advance of the 
scheduled examination.  The examiner is 
requested to review the relevant medical 
evidence contained in the veteran's 
claims file, and after conducting a 
thorough clinical examination, indicate 
what type of cancer, if any, the veteran 
suffers from.  If the veteran is not 
objectively shown to suffer from any type 
of cancer, the examiner should so state.  
The examiner is requested to review the 
diseases, including cancer, listed at 
38 C.F.R. § 3.309(e) (2002), and indicate 
whether or not the veteran currently 
suffers from any of those disorders, to 
include cancer of the pharynx and/or 
esophagus.  If none of the diseases or 
cancers listed at § 3.309(e) are 
diagnosed, the examiner should so state.  
In the event that any cancer, to include 
carcinoma of the palate, is diagnosed, 
the examiner is requested to indicate 
whether it is at least as likely as not 
that such was incurred as a result of 
herbicides or otherwise as a result of 
the veteran's active service.  If not, 
the examiner should so state.  The 
examiner is requested to offer a complete 
rationale for any opinions offered, and 
to reconcile any opinion offered with any 
other relevant medical opinion of record 
in the typewritten examination report.  

3.  Upon completion of the foregoing, the 
RO must ensure that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met.  If so, the RO 
should adjudicate the issue of 
entitlement to service connection for 
throat cancer, to include as secondary to 
herbicide exposure, on the basis of all 
available evidence.  If the determination 
is unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
setting forth all relevant statutes and 
regulations governing his appeal.  The 
veteran and his representative must be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




